DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020 and 06/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/17/2019 is noted by the Examiner.

Drawings
The drawings are objected to because:
 “it is unclear how the movable part (10) and transmission mechanism (20) in Fig. 1 corresponds with Fig. 2 and its further unclear how movable part (10) and transmission mechanism (20) corresponds with Fig. 9. The movable part (10) and transmission mechanism (20) should be identified in Fig. 2 to Fig. 9 to fully understand the relationship between the elements as described in claim 1.”

Figure 2: Numeral 10 “movable part” and numeral 20 “transmission mechanism” should be indicated in Fig. 2.
Figure 4: There should be an overall arrow with a lead line to indicate the support frame 40.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In ¶0034, line 6, numeral 10 is referred as "movable part”, however, at line 4, numerals 20 is referred as “movable part”. Applicant is advised to use consistent numbering and using the same name for each element throughout the specification and drawing. 
In ¶0040, lines 3-4, "transmission mechanism -20”, is indicated as being identified in Fig. 2 however, transmission mechanism (20) is not identified in Fig. 2.  Applicant is advised to check the specification to ensure that the elements identified under each FIG. is correct. 

In ¶0046, line 6, "movable part 10”, is indicated as being identified in Fig. 5 however, movable part (10) is not identified in Fig. 5.  Applicant is advised to check the specification to ensure that the elements identified under each FIG. is correct. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. [herein after Kang](CN 107452282A). 

    PNG
    media_image1.png
    314
    330
    media_image1.png
    Greyscale
Regarding claim 1, Kang discloses a curling device for curling a flexible sheet, comprising: a curling component (215) configured to fix a first end (end of 100) of the flexible sheet (100); a movable part (120) configured to fix a second end (end of 100) of the flexible sheet (100), the second end (end of 100) being opposite to the first end (end of 100); and a transmission mechanism (211) coupled to the curling component (215) and the movable part (120), respectively; the transmission mechanism (211) being configured to move the movable part (120) relative to the curling component (215) in a first direction (Y-axis, Fig. 5), in response to receiving an external driving force (210), so as to drive the curling component to rotate, the first direction being perpendicular to an axis direction of the curling component (¶0069, lines 1-6).
Regarding claim 2, Kang further discloses the curling component (215) comprises a roller (¶0069, line 5).
Regarding claim 12, Kang further discloses a support frame (190), the roller (215) being coupled to a first side edge of a top surface of the support frame (190), the support frame (190) comprises a guide rail (403) bridged between the first side edge of the top surface and a second side edge of the top surface opposite to the first side edge (Fig. 10), and the movable part (120) being configured to move in the first direction along the guide rail (403).
Regarding claim 13, Kang further discloses the movable part (120) being provided with a clamping part (300) configured to fix the second end of the flexible sheet (100); the movable part (120) further comprises an elastic element  (300 can be rolled or unrolled), the elastic element has a first end coupled to the clamping part (300) and a second end coupled to a main body of the movable part (120), and the second end of the elastic element is further away from the first side edge of the support frame (190) than the first end of the elastic element (Fig. 8).
Regarding claim 14, Kang further discloses the main body of the movable part (120) comprises a beam (Fig. 5) supported by the guide rail (403) and located above the guide rail (403), the beam is arranged to be parallel with the first side edge of the support frame (190), the clamping part (300)  is coupled to the beam (Fig. 5), and the second end of the elastic element is coupled to a rear wall of the beam that is away from the first side edge of the support frame (190).

    PNG
    media_image2.png
    240
    194
    media_image2.png
    Greyscale
Regarding claim 17, Kang further discloses the roller (215) has a slot; the curling component (215) further comprises a curved clamping piece (300) configured to fix the first end of the flexible sheet (100)  to the roller (Fig. 15), the curved clamping piece (300)  comprises a first portion (upper portion) and a second portion (lower portion), the first portion (upper portion) having an arc portion (Fig. 13) and having a curvature equal to that of an outer surface of the roller, and the second portion is embedded in the slot of the roller (see adjacent Fig. 13). 
Regarding claim 18, Kang further discloses the flexible sheet (100) comprises a flexible screen (100 “flexible display panel”).

Allowable Subject Matter
Claims 3-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855